

Amendment #9 to


ARROW FINANCIAL CORPORATION
SELECT EXECUTIVE RETIREMENT PLAN


As Amended and Restated Effective as of January 1, 2005
For Benefits Accrued or Vested After December 31, 2004


Amendment to Add New Schedule C SERP Benefit for Thomas Murphy




Pursuant to Section 5.01 of the Arrow Financial Corporation Select Executive
Retirement Plan as amended and restated effective January 1, 2005 for benefits
accrued or vested after December 31, 2004, which provides for amendment thereof,
the Plan is hereby amended effective as of January 1, 2018 as follows:


1.
All instances in the Plan which reference Schedules A and B collectively shall
be amended to collectively reference Schedules A, B and C.



2.
A new Schedule C Select Executive Retirement Plan (SERP) benefit for current
President/CEO Thomas Murphy shall be added to the Plan as provided for in the
following attachment.

    


The Employer consents to the foregoing amendment, and except as amended herein,
the Plan is hereby ratified and confirmed.




ARROW FINANCIAL CORPORATION




By: /s/ Debra A. Meier
EMPLOYER




Date: January 31, 2018    









--------------------------------------------------------------------------------






SCHEDULE C
Arrow Financial Corporation
Select Executive Retirement Plan




A supplemental retirement benefit shall be provided to Thomas Murphy
(“Participant”) under this Schedule C as follows:


1.
The benefit shall equal 40% of the Participant’s final average Compensation
offset by the value of other Company provided benefits. For this purpose:



a.
Compensation shall have the same meaning as in the Arrow Financial Corporation
Employees’ Pension Plan and Trust (hereinafter referred to as the “Pension
Plan”) but without respect on any limits imposed by Internal Revenue Code
Section 401(a)(17).



b.
The average of such Compensation shall be made over the 60 consecutive calendar
months which produce the highest average during the last 120 consecutive
calendar months of the Participant’s employment.



c.
The benefit shall be expressed in the form of a single life annuity payable at a
normal retirement age of 65.



d.
Other Company provided benefits shall include:



i.
Social Security benefits payable at age 65, regardless of the actual timing of
commencement for such benefits. If Social Security benefits commence prior to
age 65, estimated benefits shall be projected to age 65 assuming the Participant
continued employment there through.



ii.
The Account Balance Accrued Benefit payable in the form of a single life annuity
at Normal Retirement (age 65) from the Pension Plan.



iii.
The age 65 single life annuity value of any benefits provided to the Participant
under Schedule A of this Plan.



iv.
The age 65 single life annuity value of all other account balances attributable
to Company contributions on behalf of the Participant to the Arrow Financial
Corporation Employee Stock Ownership Plan and Trust, the Arrow Financial
Corporation Profit Sharing/401(k) Plan, and any Schedule B benefits provided
under this Plan.



v.
The actuarial assumptions used to convert a (lump sum) account balance to a
single life annuity form of benefit in the Pension Plan shall be used for
converting account balances to annuities under this Schedule.








--------------------------------------------------------------------------------






vi.
For determining benefits prior to age 65:



1.
Any benefit for which the normal form is an annuity, the accrued benefit at the
date of determination shall be the accrued benefit deferred to age 65 as
calculated in each respective plan using the Participant’s actual Compensation
and service through such date of determination.



2.
Any benefit for which the normal form is an account balance, the account balance
as of the date of determination shall be converted to an actuarially equivalent
life annuity deferred to age 65.



vii.
The actuarial assumptions used to convert the single life annuity form of
benefit to another optional annuity form in the Pension Plan shall be used for
similar purposes under this Schedule.



viii.
The benefit shall be payable upon actual retirement, except that actual payment
shall commence 6 months after the Participant’s separation from service with the
Company (or any employer within the control group) in compliance with Code
Section 409A, with the first such payment equal to the value of 7 monthly
payments with interest at the rate of 7.5%.



2.
If benefits commence prior to age 65 they shall be reduced for early
commencement in the same manner as early retirement benefits in the Pension
Plan.



3.
If benefits commence after age 65 as result of continued employment, final
average Compensation, and other Company provided benefits shall be determined as
of the Participant’s actual date of retirement.



4.
Benefits may be paid in any optional annuity form of payment available to the
Participant under the Pension Plan and valued in accordance with the actuarial
assumptions therein. Except as provided for below, a lump sum benefit option
shall not be permitted. The Participant need not elect the same optional form of
payment as elected for Pension Plan benefits.



5.
Death benefits shall be provided as follows:



a.
In the event of death prior to the commencement of benefits, the surviving
spouse, if any, shall receive a survivor annuity payable effective as of the
first day of the month following the date of death in an amount that is
actuarially equivalent, determined using the actuarial assumptions in the
Pension Plan, to the single life annuity amount the Participant would have been
entitled to receive if benefits commenced as of such date. If the Participant’s
spouse predeceases him, the preretirement death benefit shall be paid to his
designated beneficiary, or to his estate if there is no designated








--------------------------------------------------------------------------------




beneficiary, in the form of an actuarially equivalent lump determined using the
actuarial assumptions in the Pension Plan for such payments.




b.
In the event of death subsequent to the commencement of benefits, death
benefits, if any, shall be paid in accordance with the terms of the elected form
of payment and any applicable beneficiary designations.










